Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 2, 9, 10 are objected to for “0 degrees C” or “5-degrees C” or “15-degreees C”. It is suggested to amend the notations to ‘ºC’, for instance 0 ºC.
	In claims 1-20, the word “fluid” is suggested to be amended to ‘liquid’, because only water is being sprayed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van den Nieuwelaar et al. (US 2004/0241295, hereinafter R1).
Claim 1 is limited to a method of spray chilling foodstuffs wherein a chilled airflow is blown into a tunnel, and a conveyor belt carries an electrically grounded foodstuff through the tunnel. During the passage through the tunnel, the foodstuff is sprayed with a charged fluid (liquid, e.g. water). 
R1 discloses a method for chilling poultry wherein the poultry is conveyed through a chilling room and in the process is exposed to a stream of chilling air. During 
R1 discloses that the water that is sprayed is electrostatically charge during its atomization, so that the water film is applied and maintained on the surface of the skin with greater accuracy and further reduced water consumption.  The electrostatically charged water is attracted by the uncharged or oppositely charged carcass; resulting in better moistening of the poultry. [0026]
R1 discloses that various spray stations are situated in the intermediate area, at several places along the course of the conveyor [0037].
R1 discloses that when chilling air at a temperature below freezing point is used, no additional defrosting capacity will be needed. Therefore, it is possible to work at a lower air temperature, so that there can be more rapid and deeper chilling. Chilling air temperatures may be below  0 ºC, for example -2 ºC [0039].
R1 discloses that the spray nozzles produce a conical jet and/or mist of water. [0049]
R1 discloses that a variant of the spray nozzle is used that can moisten the abdominal cavity of the carcass. In this case the nozzle is tilted (angled relative to vertical position). [0050]
Claims 3-14 are objected to for depending on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by van den Nieuwelaar et al. (US 2004/0241295, hereinafter R1) in view of Dew (US 4,196,221; hereinafter R2)
The disclosure of R1 is incorporated by reference as outlined above.
Claim 1-  R1 presents the details of the system used for chilling poultry carcasses. R1 discloses how the poultry carcass is transferred from the transfer station along the course of conveyor to a first spray station. The product is transferred from a first chilling room to a second chilling room. [0035]
Claim 2 - R1 discloses that when chilling air at a temperature below freezing point is used, no additional defrosting capacity will be needed. Therefore, it is possible to work at a lower air temperature, so that there can be more rapid and deeper chilling. Chilling air temperatures may be below  0 ºC, for example -2 ºC [0039].
Claims 4, 5, 6- R1 discloses that evaporators of a chilling plant are situated in the chilling room. The evaporators together with fans blow a stream of chilled air over the poultry. [0036]
Claim 15 - R1 discloses that various spray stations are situated in the intermediate area at several places along the course of the conveyor. [0037]
R1 teaches of controlling the product temperature during the process, if need be for a better process at a different temperature. [0047]
Claim 3 - To completely moisten the abdominal cavity, the nozzles may be tilted (having an angle with the vertical axis). [0050]. 
In a nutshell, the system disclosed by R1 comprises a chilling room including means for generating a stream of chilling air, a conveyor for conveying product along the chilling room, a spray means of moistening the skin of slaughtered bird.  
 R1 discloses a spray chilling method for chilling poultry carcass and the system used for chilling air, conveying the product, atomizing water. Furthermore, R1 clearly teaches of electrostatically charging water during atomization for spraying the product so that water can be applied to the skin of carcass with greater accuracy. However, R1 is silent to the details of electrostatically charging water for spraying. 
Claim 13, 14 - R2 discloses a method and a system for implementing the method wherein water is electrostatically polarized and sprayed. One pole of the electrostatic generator is connected to the means for atomizing water. The other pole is connected directly or indirectly to the foodstuff. (col. 2, summary of the invention)
Claims 18, 19 - R2 discloses a series of spray nozzles located on both sides of the conveyor belt. (Fig. 1)
Claim 1 - R2 discloses that the method and the system for implementing the method is most especially suitable for scalding and/or chilling poultry. (col. 3, lines 62-65)
Claim 20 -The atomization or spray water may be done by centrifugation, by pneumatic action, by gravitation or by the use of ultrasonic vibrations. (col. 4, lines 31-35)
Claim 12 - The particle size of the atomized water may be in the 1-50 microns for greatest efficiencies. (col. 4, lines 57-65)
Claim 15 - R2 discloses that the products to be sprayed can be carried by conveyors of any type and can be exposed to air and/or in a tunnel. (col. 5, lines 9-22)
Claim 7 - R2 discloses that the generator employed is a high voltage generator having an output range of up to 100,000 volts. (col. 5, lines 57-61)
The water particles used are positively charged and are attracted towards the poultry which is negatively charged. (col. 5, lines 65-68)
Despite the fact that applicants have provided a system for spray chilling foodstuffs which may have certain differences with the systems disclosed by the cited references, this does not provide a patentable distinction over those systems disclosed by the cited art. The systems disclosed by the cited prior art are employed for spray chilling of foodstuffs (e.g. poultry). They employ confined spaces wherein the product moves to be cooled and sprayed, conveying belts, cool air blowing systems, nozzles for spraying electrostatically charged water and more importantly mechanisms for charging water spray particles which overlap the present claims limitations. However, despite the differences between the presently claimed invention and the inventions of prior art, the differences are considered design modifications that would have been obvious over the teachings of the cited prior art, absent any evidence to the contrary.   However, a reasonable rejection has been set forth; thus the burden shifts to applicant to demonstrate that the claimed method and the system for implementing the method, in fact, do perform differently or more efficiently.  Alternatively, given the specific teachings of R1-R2; one would have been motivated to design a similar system for spray chilling of food commodities using the teachings of the cited references.  

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method and system of R1 using the mechanism of electrostatically charged water particles as disclose by R2 for spray chilling of food products, e.g. poultry. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success to design a system for implementing a method of spray chilling of food products using cold air and electrostatically charged water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HAMID R BADR/Primary Examiner, Art Unit 1791